ON SUGGESTION OF ERROR.
In the former opinion the following paragraph was included: "The appellee proved by appellant's claim adjuster that there had been like complaints at other times, and while this evidence was objected to, we think it was admissible." Upon a consideration of the suggestion of error, we have determined to withdraw the quoted paragraph and to say instead thereof that if the said evidence was inadmissible, nevertheless it was not materially harmful, in view (1) of the moderate amount returned by the jury in the assessment of damages, and (2) that it could not be safely said that it was a substantial factor in causing the jury to find for plaintiff for some amount in damages.
Suggestion of error overruled.